Frankum, Judge.
The judgment of this court (Central of Ga. R. Co. v. Brower, 106 Ga. App. 340, 127 SE2d 33), has been reversed by the Supreme Court of Georgia, and in so doing that court held that the evidence demanded a verdict for the defendant Central of Georgia Railway Company, and that the defendant’s motion for a judgment notwithstanding the *217verdict should have been sustained. Central of Ga. R. Co. v. Brower, 218 Ga. 525 (128 SE2d 926). Therefore, the judgment of this court holding to the contrary is hereby vacated and set aside, and it is hereby ordered that the judgment of the Supreme Court be and the same is hereby made the judgment of this court. The judgment of the trial court overruling the defendant’s motion for a judgment nothwithstanding the verdict is hereby reversed in accordance with the judgment of the Supreme Court, and direction is given that judgment be entered for the defendant in accordance with its motion for directed verdict.
Decided January 11, 1963.
Edmund A. Landau, Jr., Farkas, Landau & Davis, for plaintiff in error.
D. C. Campbell, Jr., II. G. Bawls, Burt & Burt, H. P. Burt, contra.

Judgment reversed with direction.


Nichols, P. J., and Jordan, J., concur.